In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                             __________________

                             NO. 09-15-00436-CV
                             __________________

   IN RE GOVERNMENT EMPLOYEES INSURANCE COMPANY, AS
                 SUBROGEE OF DONNA STEWART
__________________________________________________________________

                          Original Proceeding
          County Court at Law No. 1 of Jefferson County, Texas
                        Trial Cause No. 126059
__________________________________________________________________

                                    ORDER

      Before the Court is a petition for writ of mandamus filed by relator

Government Employees Insurance Company (GEICO), as subrogee of Donna

Stewart, regarding an order entered by the trial court that requires production of

documents pertaining to GEICO’s payment of claims involving charges and fees

associated with the towing and storage of its insureds’ vehicles in Jefferson,

Orange, and Hardin Counties. We note our jurisdiction over this matter and the

parties. See Tex. Gov’t Code Ann. § 22.221 (West 2004).



                                        1
      Geico contends the discovery order is overly broad and orders the

production of irrelevant documents, and Geico seeks a writ of mandamus

compelling the trial judge to vacate the discovery order. Concurrently with the

filing of its petition for writ of mandamus, GEICO filed a motion for emergency

stay. GEICO contends an emergency stay is necessary to maintain the status quo

and preserve this Court’s jurisdiction, and that it will be prejudiced by being forced

to disclose documents before the issues raised in the petition for writ of mandamus

are resolved.

      The Court finds temporary relief is necessary to prevent undue prejudice. It

is ORDERED that the trial court’s order of September 25, 2015, is STAYED until

further order of this Court. See Tex. R. App. P. 52.10(b). No bond is required of

the relator as a condition to any relief herein granted. The response of the real party

in interest is due November 6, 2015.

      MOTION FOR TEMPORARY RELIEF GRANTED.

      ORDER ENTERED October 27, 2015.

                                                     PER CURIAM

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          2